Proceeding for condemnation of land, tried upon the following issue:
"1. What damages, if anything, is the defendant entitled to recover of the plaintiff for the rights, privileges and easements taken by it, and injuries to his remaining lands by the construction of new Third Street, as shown on the blue print? Answer: "$2,500."
The respondent, feeling aggrieved at the smallness of the damages awarded, appeals from the judgment entered on the verdict, assigning errors.
A careful perusal of the record leaves us with the impression that the case has been tried in substantial conformity to the decisions on the subject, and that no serious harm has come to the respondent in the particulars pointed out by his exceptions. Wade v. Highway Commissioners,188 N.C. 210, 124 S.E. 193; Elks v. Commissioners, 179 N.C. 241,102 S.E. 414.
The verdict and judgment will be upheld.
No error. *Page 822